                   Case 18-11818-CSS           Doc 937        Filed 08/06/20        Page 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                            : Chapter 7
                                                      :
    SAMUELS JEWELERS, INC.,1                          : Case No. 18-11818 (CSS)
                                                      :
                     Debtor.                          :
                                                      :
    JEOFFREY L. BURTCH, CHAPTER 7                     :
    TRUSTEE FOR THE BANKRUPTCY                        :
    ESTATE OF SAMUELS JEWELERS,                       :
    INC.,                                             :
                                                      :
                     Plaintiff,                       : Adv. Pro. No.
                                                      :
              v.                                      :
                                                      :
    CAREERBUILDER, LLC,                               :
                                                      :
                     Defendant.                       :

                    COMPLAINT TO AVOID AND RECOVER PREFERENTIAL
                     TRANSFERS PURSUANT TO 11 U.S.C. §§ 547 & 550 AND
                      DISALLOW CLAIMS PURSUANT TO 11 U.S.C. § 502

             Plaintiff, Jeoffrey L. Burtch, the chapter 7 trustee (the “Trustee” or the “Plaintiff”) for the

bankruptcy estate (the “Estate”) of Samuels Jewelers, Inc. (the “Debtor”), by his undersigned

attorneys, files this complaint (the “Complaint”) against Careerbuilder, LLC (the “Defendant”),

and in support thereof hereby alleges upon information and belief as follows:

                                         NATURE OF THE ACTION

             1.     Plaintiff seeks to avoid and recover from Defendant, or from any other person or

entity for whose benefit the transfers were made, all preferential transfers of property made for, or

on account of, an antecedent debt, and to or for the benefit of the Defendant by the Debtor during



1
 The last four digits of the Debtor’s taxpayer identification number are 6316 and its address is 2914 Montopolis
Drive, Suite 200, Austin, Texas 78741.


LEGAL\47747924\1 09177.0001.000/453122.000
                 Case 18-11818-CSS           Doc 937    Filed 08/06/20     Page 2 of 8




the ninety (90) day period prior to the filing of the Debtor’s bankruptcy petition, pursuant to

Sections 547 and 550 of Title 11 of the United States Code (the “Bankruptcy Code”).

         2.       In addition, Plaintiff seeks to disallow, pursuant to Sections 502(d) and (j) of the

Bankruptcy Code, any claim that Defendant has filed or asserted against the Estate. Plaintiff does

not waive but hereby reserves all of his rights to object to any such claim for any reason, including,

but not limited to, any reason set forth in Sections 502(a) through (j) of the Bankruptcy Code.

                                       JURISDICTION AND VENUE

         3.       The United States Bankruptcy Court for the District of Delaware (the “Court”) has

subject matter jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 157 and

1334(b).

         4.       The statutory and legal predicates for the relief sought herein are Sections 502, 547,

550 and 704(a) of the Bankruptcy Code and Rules 3007 and 7001 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

         5.       This adversary proceeding is a “core” proceeding to be heard and determined by

the Court pursuant to 28 U.S.C. § 157(b)(2) and the Court may enter final orders and judgments

related to matters arising herein.

         6.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409 because the

Debtor’s above-captioned bankruptcy case (the “Bankruptcy Case”) is pending in the District of

Delaware.

         7.       Personal jurisdiction over Defendant exists in this Court because Defendant

 conducted business in the United States, directed activities toward the Debtor in the United States,

 and/or the transfers at issue occurred in the United States.




                                                2
LEGAL\47747924\1 09177.0001.000/453122.000
                 Case 18-11818-CSS           Doc 937   Filed 08/06/20     Page 3 of 8




          8.      Defendant is subject to nationwide service of process by first-class mail, postage

 prepaid pursuant to Bankruptcy Rules 7004(b) and (d).

          9.      Pursuant to Rule 7008-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware, Plaintiff states that he consents

to the entry of final orders or judgments by the Court if it is determined that the Court, absent

consent of the parties, cannot enter final orders or judgments consistent with Article III of the

United States Constitution.

                                      PROCEDURAL BACKGROUND

          10.     On August 7, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code.

          11.     On April 5, 2019, the Debtor’s Chapter 11 case was converted to a case under

Chapter 7 of the Bankruptcy Code.

          12.     Jeoffrey L. Burtch was appointed as interim trustee on or about April 5, 2019,

pursuant to Section 701 of the Bankruptcy Code. The Trustee now serves as trustee pursuant to

Section 702(d).

                                             THE PARTIES

          13.     The Debtor was a retailer that offered for sale a variety of fine jewelry items in a

wide range of styles and prices, principally dealing with diamonds and gemstone jewelry. Around

the time of the Petition Date, the Debtor operated over 120 stores in 23 states across the United

States.

          14.     Pursuant to Sections 502, 547, 550, and 704(a) of the Bankruptcy Code, Plaintiff is

authorized and has standing to commence, prosecute, and compromise this cause of action.




                                                3
LEGAL\47747924\1 09177.0001.000/453122.000
                 Case 18-11818-CSS           Doc 937   Filed 08/06/20     Page 4 of 8




         15.      Upon information and belief, Defendant was, at all relevant times, a vendor to or

creditor of the Debtor, that provided goods and services to the Debtor. Prior to the Petition Date,

the Debtor entered into certain agreements, as reflected in invoices, communications, and

documents (collectively the "Agreements") with Defendant pursuant to which Defendant was

obligated to provide and deliver certain goods and/or services to the Debtor. The Debtor and

Defendant conducted business with one another during the 90 days prior to the Petition Date. Upon

information and belief, Defendant provided certain consulting services related to the Debtor.

         16.      Upon further information and belief, Defendant may be served at the following

address: Aurico Reports, 116 West Eastman Street, Arlington Heights, Illinois 60004.

                                         FACTUAL BACKGROUND

         17.      Upon information and belief, during the ninety (90) day period prior to the Petition

Date (May 8, 2018 through and including August 7, 2018 (the “Preference Period”)), the Debtor

made transfers (the “Avoidable Transfers”) to Defendant in a total amount determined by the

Plaintiff to be not less than $43,067.41. A detailed history of the Avoidable Transfers is attached

hereto as Exhibit “A.”

         18.      During the course of this proceeding, Plaintiff may learn of additional transfers

made to Defendant during the Preference Period. It is Plaintiff’s intention to avoid and recover all

transfers made by the Debtor of an interest of the Debtor in property to or for the benefit of

Defendant or any other transferee. Plaintiff reserves its right to amend this original Complaint to

include: (i) further information regarding the Avoidable Transfer(s), (ii) additional transfers, (iii)

modifications of and/or revision to Defendant’s name, (iv) additional defendants, and/or

(v) additional causes of action (e.g., but not exclusively, 11 U.S.C. §§ 542, 544, 545, and/or 549)

(collectively, the “Amendments”), that may become known to Plaintiff at any time during this



                                                4
LEGAL\47747924\1 09177.0001.000/453122.000
                 Case 18-11818-CSS           Doc 937   Filed 08/06/20      Page 5 of 8




adversary proceeding, through formal discovery or otherwise, and for the Amendments to relate

back to this original Complaint.

                   COUNT I – TO AVOID PREFERENTIAL TRANSFERS
               PURSUANT TO SECTION 547(b) OF THE BANKRUPTCY CODE

         19.      Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 17 as if fully set forth herein.

         20.      Pursuant to Section 547(b) of the Bankruptcy Code, a trustee, based on reasonable

due diligence in the circumstances of the case and taking into account a party’s known or

reasonably knowable Section 547(c) affirmative defenses may avoid any transfer of an interest of

the debtor in property (a) to or for the benefit of a creditor, (b) for or on account of an antecedent

debt owed by the debtor before such transfer was made, (c) made while the debtor was insolvent,

(d) made on or within ninety (90) days, or in certain circumstances within one year, before the

filing of the petition, and (e) that enables such creditor to receive more in satisfaction of its claims

than it would receive in a case under chapter 7 of the Bankruptcy Code if the transfer had not been

made. After reasonable diligence under the circumstances of this Bankruptcy Case, including with

respect to potential defenses under Section 547(c), Plaintiff believes that each of the Avoidable

Transfers are avoidable.

         21.      During the Preference Period, the Debtor made the Avoidable Transfers to

Defendant on the dates, and in the amounts, listed on Exhibit A.

         22.      The Avoidable Transfers were made to or for the benefit of Defendant, a creditor

of the Debtor.

         23.      The Avoidable Transfers were for or on account of antecedent debts owed by the

Debtor to Defendant before such transfers were made.




                                                5
LEGAL\47747924\1 09177.0001.000/453122.000
                 Case 18-11818-CSS           Doc 937   Filed 08/06/20     Page 6 of 8




         24.      The Avoidable Transfers were made at a time when the Debtor was insolvent.

Plaintiff is entitled to the presumption of insolvency for each Transfer made during the ninety (90)

day period prior to the Petition Date pursuant to 11 U.S.C. § 547(f).

         25.      Each of the Avoidable Transfers was made during the ninety (90) day period prior

to the Petition Date.

         26.      The Avoidable Transfers enabled Defendant to receive more in satisfaction of its

claim against the Debtor than it would have received in a case under Chapter 7 of the Bankruptcy

Code had the payment not been made.

         27.      By reason of the foregoing, Plaintiff is entitled to an order and judgment under

Section 547 of the Bankruptcy Code avoiding the Avoidable Transfers.

                   COUNT II – TO RECOVER AVOIDED TRANSFERS
               PURSUANT TO SECTION 550(a) OF THE BANKRUPTCY CODE

         28.      Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 27 as if fully set forth herein.

         29.      Defendant was the initial transferee of the Avoidable Transfers or the immediate or

mediate transferee of such initial transferee or the person for whose benefit the Avoidable

Transfers were made.

         30.      Plaintiff is entitled to recover from Defendant the Avoidable Transfers pursuant to

Section 550(a) of the Bankruptcy Code, to the extent they are avoided pursuant to Section 547 of

the Bankruptcy Code, plus interest thereon to the date of payment and the costs of this action.

                     COUNT III – TO DISALLOW CLAIMS
        PURSUANT TO SECTIONS 502(d) AND (j) OF THE BANKRUPTCY CODE

         31.      Plaintiff repeats and realleges each and every allegations contained in paragraphs 1

through 30 as if fully set forth herein.



                                                6
LEGAL\47747924\1 09177.0001.000/453122.000
                 Case 18-11818-CSS             Doc 937   Filed 08/06/20    Page 7 of 8




         32.      Defendant is a transferee of transfers avoidable under section 547 of the Bankruptcy

Code, which property is recoverable under Section 550 of the Bankruptcy Code.

         33.      Defendant has not paid the amount of the Avoidable Transfers, or turned over such

property, for which Defendant is liable under 11 U.S.C. § 550.

         34.      Pursuant to 11 U.S.C. § 502(d), any and all claims of Defendant and/or its assignee

against the Debtor’s Estate must be disallowed until such time as Defendant pays to Plaintiff an

amount equal to the aggregate amount of the Avoidable Transfers, plus interest thereon and costs.

         35.      Pursuant to 11 U.S.C. § 502(j), any and all claims of Defendant and/or its assignee

against the Debtor’s Estate previously allowed by Debtor or by Plaintiff must be reconsidered and

disallowed until such time as Defendant pays to Plaintiff an amount equal to the aggregate amount

of the Avoidable Transfers.

                                             PRAYER FOR RELIEF

                  WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

against Defendant granting the following relief:

                  A. On Plaintiff’s First and Second Claims for Relief, judgment in favor of Plaintiff

                       and against Defendant, avoiding all of the Avoidable Transfers and directing

                       Defendant to return to Plaintiff the amount of the Avoidable Transfers, pursuant

                       to 11 U.S.C. §§ 547(b) and 550(a), plus interest from the date of demand at the

                       maximum legal rate and to the fullest extent allowed by applicable law, together

                       with the costs and expenses of this action including, without limitation,

                       attorneys’ fees;

                  B. On Plaintiff’s Third Claim for Relief, judgment in favor of Plaintiff and against

                       Defendant disallowing any claims held or filed by Defendant against Plaintiff



                                                  7
LEGAL\47747924\1 09177.0001.000/453122.000
                 Case 18-11818-CSS           Doc 937   Filed 08/06/20     Page 8 of 8




                       until Defendant returned the Avoidable Transfer(s) to Plaintiff pursuant to 11

                       U.S.C. §§ 502(d) and (j); and

                  C. Granting Plaintiff such other and further relief as this Court may deem just and

                       proper.


Dated: August 6, 2020                           COZEN O’CONNOR

                                                /s/ Gregory F. Fischer
                                                Mark E. Felger (No. 3919)
                                                Gregory F. Fischer (No. 5269)
                                                Marla S. Benedek (No. 6388)
                                                1201 N. Market Street, Suite 1001
                                                Wilmington, DE 19801
                                                T: (302) 295-2000; F: (302) 295-2013
                                                mfelger@cozen.com
                                                gfischer@cozen.com
                                                mbenedek@cozen.com

                                                Counsel for Jeoffrey L. Burtch, Chapter 7 Trustee
                                                for the Estate of Debtor, Samuels Jewelers, Inc.




                                                8
LEGAL\47747924\1 09177.0001.000/453122.000
